Citation Nr: 0212987	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  91-47 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESS AT HEARING ON APPEAL

Appellant
 


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied both claims.  

This case was previously before the Board in March 1992, 
January 1994, and July 1995, at which time the case was 
remanded for additional development.  When it was 
subsequently returned to the Board in September 1997, the 
Board denied service connection for both the left knee 
disorder and the psychiatric disorder.  Thereafter, the 
veteran appealed this case to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In June 1999, the Court granted a joint 
motion to vacate the Board's denial of these two claims, and 
remand the matter for additional consideration. In April 
2000, the Board again denied service connection for a left 
knee disorder and remanded the issue of service connection 
for a psychiatric disorder. (The latter issue was granted and 
assigned a 100 percent evaluation in a rating decision in 
August 2001.)

Pursuant to a joint motion agreed to by the parties, a 
December 2000 Order by the Court vacated and remanded the 
April 2000 Board decision as to the issue of service 
connection for a left knee disorder for compliance with the 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). This issue was the subject of 
yet another remand by the Board on August 2001.






FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A chronic left knee disability developed as a consequence 
of trauma sustained by the veteran in service.


CONCLUSION OF LAW

A left knee disability was incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. The veteran has not 
identified any additional evidence which would assist in 
deciding his claim. The Board finds that further development 
is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

The veteran's lower extremities were clinically evaluated as 
normal on her December 1978 enlistment examination.  At that 
time, she reported that she had not experienced "[t]rick" 
or locked knee.  Her service medical records show treatment 
for recurrent left knee pain in August 1980, which was 
attributed to a twisting of the knee when some one fell on 
it.  The knee was found to be stable, although the veteran 
was unable to extend it.  It was also noted that she had a 
tender medial aspect, but no edema.  Diagnostic impression 
was of a strained left knee, which was treated with an ace 
wrap and heat.  Later in August 1980, the veteran again 
sought treatment for her left knee.  At an examination 
conducted in September 1980, the knee was found to be 
unstable.  Examination revealed no quad atrophy; no joint 
line tenderness; anterior drawer test to be 1+ on the left, 
and 1/2 + on the right.  Also, it was noted that there was no 
pain with stretching, and no pivot shirt.  Range of motion 
for the knee was from zero to 130 degrees.  Further, it was 
noted that X-rays were within normal limits.  Additional 
records from September 1980 state that the veteran was 
qualified for world wide duty, although she was to be placed 
on the temporary restriction of not wearing steel toed shoes 
due to her painful left knee.  On her December 1980 
separation examination, the veteran's lower extremities were 
clinically evaluated as normal.  However, it was noted that 
she had been treated for left knee pain, among other things, 
and that these complaints were treated with ace wrap as 
required.  At the time of her separation examination, the 
veteran reported that she had experienced "[t]rick" or 
locked knee.

In January 1989, the RO received the veteran's claim of 
entitlement to service connection for, among other things, a 
left knee disorder.

The veteran underwent a VA medical examination in May 1990, 
which diagnosed, in part, normal ankle and knee joint.

In the August 1990 rating decision, the RO denied service 
connection for a left knee disorder, among other things.  The 
veteran appealed this denial to the Board.

At her April 1991 personal hearing, the veteran testified, in 
part, that she had had trouble with her left knee ever since 
her discharge from service.  These problems included knee 
pain, a "catch" in the knee, and the fact that it would 
sometimes crack when she sat down.  However, she had not 
experienced swelling.  When asked if she had any prolonged 
episodes of pain, the veteran described an incident where she 
woke up and it took her two hours to straighten out the knee.  
She also reported a second episode that lasted about forty-
five minutes to an hour.  Additionally, she testified that 
these episodes involved limitation of motion, and that her 
knee felt like it was mechanically locked.  She reported that 
she had had no post-service treatment for her left knee 
problems until recently.

Private medical records were obtained that cover the period 
from March to May 1991, and show treatment for left knee 
problems.  An evaluation of the left knee conducted in April 
1991 resulted in a diagnostic impression of medial plica 
syndrome left knee, rule out torn medial meniscus.  Nothing 
in these records related the veteran's left knee problems to 
her period of active duty, to include her knee injury 
therein.  

The veteran underwent a VA examination of the joints in July 
1992.  Examination of the left knee showed no swelling, and 
no soft tissue swelling.  Evaluation was negative for joint 
fusion of the left knee.  There was no deformity of the left 
knee.  The left knee was found to be stable, with no medial 
lateral instability.  There was normal range of motion in 
flexion and extension.  Overall diagnosis was status post 
injury of the right ankle and left knee by history.  This 
examiner noted that no X-ray had been done at the VA hospital 
for review.

Another medical examination report is on file from July 1992.  
Diagnoses from this examination included status post knee 
strain injury with no residuals.  Furthermore, it was noted 
that X-rays of the veteran's knee and ankle were reported by 
the radiologist to be perfectly normal.  It was also noted 
that she was able to do a full squat and arise without 
assistance.  She was found to have full normal range of 
motion of both knees, and was able to walk on her heels and 
toes.

X-rays of the veteran's left knee are also on file from July 
1992.  These X-rays showed the knee joint and the 
patellofemoral joint to be normal.  Further, there was no 
fracture or bony lesion.  Overall impression was left knee 
normal.

The veteran underwent a new VA examination of the joints in 
July 1994.  Following examination of the veteran's left knee, 
the examiner's impression was left knee pain secondary to 
patellofemoral syndrome.  The examiner sated that he could 
not associate this with the veteran's valgus stress injury 
during her military duty.  As an additional matter, the 
examiner noted that X-rays (radiographs) were not available 
for review, but that he would order some.  It does not appear 
that any additional X-rays were conducted with respect to the 
veteran's left knee.

In an October 1994 addendum, the physician who conducted the 
July 1994 VA joints examination noted that the veteran's 
claims file had been reviewed.  He again stated that he did 
not associate the veteran's left knee pain secondary to her 
military duty.

Pursuant to the most recent Board remand, the veteran again 
was accorded a VA orthopedic examination in April 2002. She 
related that her left knee pain had begun inservice following 
an injury. She currently had left knee pain, catching, 
instability and popping. Clinical examination was 
unremarkable except for a slight increase in the medial-
collateral ligament with stress, as well as a popping sound. 
Range of motion was from 0 to 130 degrees. X-rays of the left 
knee were normal. The examiner concluded that it was as 
likely as not that "her service connected injury may be 
representative of internal derangement of the knee."

In summary, the record shows the veteran received treatment 
for left knee symptoms following an injury in service. Post-
service medical records are equivocal as to whether the 
inservice condition was acute and transitory or the initial 
manifestation of a chronic disability. The orthopedic 
examination in April 2002 did demonstrate definite left 
pathology, medial-collateral ligament laxity and limitation 
of motion, however slight. Resolving the benefit of the doubt 
in the veteran's favor, the Board finds that this current 
minimal functional impairment of the left knee is related to 
the condition treated in service and thus warrants service 
connection. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

ORDER

Service connection for a left knee disability is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

